Case 2:19-cv-09364-AFM Document 13 Filed 11/27/19 Page 1 of 2 Page ID #:41



 1   NICHOLAS M. WAJDA (State Bar #259178)
     WAJDA LAW GROUP, APC
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
 8                               CENTRAL DISTRICT OF CALIFORNIA
 9

10    ELITA T. FIELDER ADJEI,                       Case No. 2:19-cv-09364-AFM
11                        Plaintiff,                NOTICE OF SETTLEMENT
12
      v.
13
      LOANCARE, LLC, SANTANDER
14    CONSUMER USA, INC, MIDAMERICA
      MORTGAGE, INC. F/K/A SCHMIDT
15    MORTGAGE COMPANY, AND
      EQUIFAX INFORMATION SERVICES,
16    LLC,

17                       Defendants.

18

19                                     NOTICE OF SETTLMENT

20
            PLEASE TAKE NOTICE Elita T. Fielder Adjei (“Plaintiff”) hereby notifies the Court that
21
     the Plaintiff and Defendant, Equifax Information Services, LLC (“Defendant”) have settled all
22
     claims between them in this matter and are in the process of completing the final closing documents
23

24   and filing the dismissal.

25

26

27

28
                                                      1
Case 2:19-cv-09364-AFM Document 13 Filed 11/27/19 Page 2 of 2 Page ID #:42



 1   Respectfully submitted this 27th day of November 2019.
 2

 3

 4                                                          By: /s/ Nicholas M. Wajda
                                                            Nicholas M. Wajda
 5                                                          WAJDA LAW GROUP, APC
                                                            6167 Bristol Parkway, Suite 200
 6                                                          Culver City, California 90230
 7                                                          Telephone: (310) 997-0471
                                                            Email: nick@wajdalawgroup.com
 8

 9

10

11

12

13

14

15

16

17

18

19
                                          CERTIFICATE OF SERVICE
20             I hereby certify that I today caused a copy of the foregoing document to be electronically
21   filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
22
     record.
23

24                                                          s/ Nicholas M. Wajda
                                                            Nicholas M. Wajda
25

26

27

28
                                                        2
